OPINION AND ORDER
This is a disciplinary proceeding in which the respondent, Letcher T. White, was charged by the complainant with unprofessional and unethical conduct tending to *133bring the bench and bar into disrepute. SCR 3.130.
The charges were submitted to the Board of Governors of the Kentucky Bar Association under the provisions of SCR 3.210. The Board found, and it is uncontested, that the respondent pleaded guilty to two (2) counts of violating Title 18 U.S.C. Sec. 1343, wire fraud, a felony, in April of 1980 in the Federal District Court for the Southern District of New York. He received a prison sentence of 18 months and a fine of $1,000 on each count.
The Board of Governors also found, and it is also uncontested, that the respondent pleaded guilty to one (1) count of violating Sec. 7203 of the Internal Revenue Code and Title 26 U.S.C. Sec. 7203, failure to file an income tax return, a misdemeanor, in November of 1979 in the Federal District Court for the Eastern District of Kentucky. Respondent received a sentence of 90 days imprisonment and a fine of $2,000.
The Board of Governors found the respondent guilty and recommended that he be permanently disbarred from the practice of law in the Commonwealth. SCR 3.370. We concur.
The respondent, Letcher T. White, is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky. The costs of this action are hereby assessed against respondent.
All concur.
s/ John S. Palmore Chief Justice